Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the request for continued examination filed January 4, 2021.
Claims 35 and 45 have been amended.
Claims 35-54 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Periyannan et al. (US Publication 2011/0283203 A1) in further view of Joch et al. (US Publication 2014/0181266 A1). 
	Regarding claim 35, Periyannan teaches a computer-implemented method for converting collaboration media, comprising: 
identifying a virtual room source media type for a virtual room source media associated with a virtual room … (VMR engine 102 allows participants to a video conference room to participate via all types of video conferencing endpoints ... VMR engine 102 converts and composes in real time the plurality of video conference feeds ... For a non-limiting example, inbound H.264 video can be converted into YUV420P)([0041-0099]; input media type (e.g. video format) for a virtual room is identified in the process of conversation); 
converting the virtual room source media to a first target media … (VMR engine 102 converts and composes in real time the plurality of video conference feeds from the participants to a VMR to a composite video and audio stream compatible with each of the video conference endpoints)([0055]; Figure 3 – a exemplary media processing node used to convert source media to target media is shown); and 
transmitting the first target media (The two (or more) compressed forms of the video streams listed above are transcoded by video transcoder 304 sent by distributed multicast video switch 306 using a multicast address on the network)([0059]).
Periyannan differs from the claim in that Periyannan fails to teach rating potential conversion rules based on evaluation criteria, the conversion rules configured to convert the source media from the source type to a target type associated with a client and selecting a conversion rules based on the rating. However, rating potential conversion rules based on evaluation criteria, the conversion rules configured to convert a source media from a source type to a target type associated with a client and selecting a conversion rules based on the rating is taught by Joch (QoE Controller 110 is generally configured to select one control point from a set of control points during a control point evaluation process. A control point is set of attributes that define a particular operating point for a media session, which may be used to guide an encoder, such as encoder 155, and/or a transcoder, such as transcoder 105. The set of attributes that make up a control point may be transcoding parameters ... A second stage may include scoring and ranking of the set of the filtered control points that meet all constraints, that is, selecting the best control point based on certain optimization criteria)([0065-0081]; a target media format is selected based on an evaluation of transcoding parameters). The examiner notes, both Periyannan and Joch teach a method for providing media to remote devices. As such, it would have been obvious to a person having ordinary skill in the art at the time the invention was made having both Periyannan and Joch before them to modify the converting of Periyannan to include the rating and selecting of Joch such that the method converts source media to a target media based on a rating of conversion rules. One would be motivated to make such a combination to provide the advantage of dynamically selecting an appropriate conversion rule ([0018]; Joch).
Regarding claim 36, Periyannan-Joch teach the computer-implemented method of claim 35, further comprising: 
selecting a transmission protocol, and wherein transmitting the first target media comprises transmitting using the transmission protocol (Periyannan - the conversion of the video conference feeds includes ... Communication protocols (e.g., H.323, SIP, XMPP, proprietary, etc.))([0051]).
Regarding claim 37, Periyannan-Joch teach the computer-implemented method of claim 35, further comprising: 
in response to determining a bi-directional data channel, identifying a client source media type for a client source media (Periyannan - In the example of FIG. 2, the flowchart 200 starts at block 202 where accepting from a plurality of participants a plurality of video conferencing feeds)([0040]; each participant’s feed (e.g. H.264 video) is received)) and one or more second evaluation criteria (Joch - QoE Controller 110 is generally configured to select one control point from a set of control points during a control point evaluation process)([0065]; for each stream transcoding parameters are identified); 
selecting a second conversion rule by rating one or more potential conversion rules based on the one or more second evaluation criteria (Joch - A second stage may include scoring and ranking of the set of the filtered control points that meet all constraints, that is, selecting the best control point based on certain optimization criteria)([0081]; a target media format is selected based on an evaluation of transcoding parameters); 
(Joch - At 325, the media session is encoded based on the initial control point. The media session may be encoded by an encoder, such as encoder 155)([0132]); and 
causing the second target media to be displayed through the virtual room (Periyannan - VMR engine 102 composes and renders the composite video and audio stream to closely match the capabilities of the video conferencing endpoint associated with each of the participants)([0054]; a composite stream including converted client media is transmitted though the virtual room).
Regarding claim 38, Periyannan-Joch teach the computer-implemented method of claim 35, further comprising: 
determining a change in the one or more first evaluation criteria (Joch - The transcoder session controller 635 can re-evaluate and update the transcoder control data 638 throughout a media session ...  in response to changes in either the session policy data 634 or session quality data 642)([0187]); 
in response to determining the change in the one or more first evaluation criteria, selecting an updated first conversion rule by rating one or more potential conversion rules based on the change in the one or more first evaluation criteria (Joch - The interval for re-evaluation can be much shorter than the prediction horizon used in the session quality analyzer. This permits setting QoE targets at beginning of a media session but also changing them throughout session lifetime))([0187]; transcoding parameters are continually evaluated and if appropriate an updated target media format is selected ; and 
converting the virtual room source media to an updated first target media based on the updated first conversion rule (Joch - At 325, the media session is encoded based on the initial control point. The media session may be encoded by an encoder, such as encoder 155)([0132]).
Regarding claim 39, Periyannan-Joch teach the computer-implemented method of claim 35, wherein identifying the one or more first evaluation criteria comprises identifying a client device (Joch - Policy rules and constraints 182 can be based on ... client device)([0044]).
Regarding claim 40, Periyannan-Joch teach the computer-implemented method of claim 35, wherein identifying the one or more first evaluation criteria comprises identifying an application type, an application layout, a screen resolution, a media density, an audio sampling rate, or a device performance data (Joch - policy engine 115 may specify constraints associated with a transcoding action. Such constraints may include ... bit rate, resolution)([0048]).
Regarding claim 41, Periyannan-Joch teach the computer-implemented method of claim 35, wherein the virtual room source media comprises media data for an audio conference, a video conference, a shared desktop data exchange, a shared whiteboard data exchange, or a webcast (Periyannan - VMR engine 102 may also accommodate multimedia data streams/content accompanying the video conference feeds as part of the composite audio/video steam for collaboration, wherein multimedia data streams may include ... whiteboards, video streams and desktop screens)([0054]).
Regarding claim 42, Periyannan-Joch teach the computer-implemented method of claim 35, wherein converting the virtual room source media to the first target media comprises adjusting image formats, converting text into speech, or converting speech into text (Periyannan - inbound H.264 video can be converted into YUV420P)([0099]).
Regarding claim 43, Periyannan-Joch teach the computer-implemented method of claim 36, wherein selecting the transmission protocol comprises selecting a session initiation protocol (SIP), an H.323 protocol, a hypertext transfer protocol (HTTP), or a WebRTC protocol (Periyannan - VMR engine 102 will facilitate point-to-point calls between two disparate endpoints such as a Skype client and a standards-based H.323 endpoint)([0053])).
Regarding claim 44, Periyannan-Joch teach the computer-implemented method of claim 37, wherein the client source media comprises media data for an audio conference, a video conference, a (Periyannan - VMR engine 102 may also accommodate multimedia data streams/content accompanying the video conference feeds as part of the composite audio/video steam for collaboration, wherein multimedia data streams may include ... whiteboards, video streams and desktop screens)([0054]).
Regarding system claims 45-54, the claims generally correspond to computer-implemented method claims 35-44, respectively, and recite similar features in system form; therefore the claims are rejected under similar rational. 

Response to Arguments
Applicant's arguments with respect to claims 35-54 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for converting media for collaboration. 
20020143975 A1
20050034079 A1
20090204906 A1
20130027508 A1
6789123 B2
8595296 B2
8842159 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGJIA PAN/Primary Examiner, Art Unit 2145